         Case 4:21-cv-00136 Document 1 Filed on 01/15/21 in TXSD Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

EDIN OMAR MEJIA, individually and on              §
behalf of all similarly situated persons,         §
                                                  §
                 Plaintiff,                       §
                                                  §
          v.                                      §      No. 4:21-cv-00136
                                                  §
VILLAREAL DRYWALL, INC. and                       §
EDWARD VILLAREAL,                                 §
                                                  §      Removed from the 80th Judicial District
                 Defendants.                      §      Court of Harris County, Texas

                               DEFENDANTS’ NOTICE OF REMOVAL

TO:      Clerk of Court, United States District Court
         For the Southern District of Texas, Houston Division
         Bob Casey United States Courthouse
         515 Rusk Avenue
         Houston, Texas 77002

         Harris County District Clerk
         201 Caroline, Suite 420
         Houston, TX 77002

         Josef F. Buenker
         The Buenker Law Firm
         2060 North Loop West, Suite 215
         Houston, Texas 77018

         Defendants Villarreal Drywall, Inc. and Edward Villarreal1 remove this action pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446. The specific grounds for removal are set forth below.

                                        INTRODUCTION

         1.      Plaintiff Edin Omar Mejia filed a civil action against Defendants on November

16, 2020, alleging individual and collective claims under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 203, et seq. The lawsuit is recorded on the docket of the 80th Judicial


1
    Defendants are misnamed in the petition as Villareal Drywall, Inc. and Edward Villareal.
      Case 4:21-cv-00136 Document 1 Filed on 01/15/21 in TXSD Page 2 of 4




District Court of Harris County, Texas as Cause No. 2020-73591 (the “State-Court Action”).

Plaintiff Mejia and Defendants are the only parties to the State-Court Action. (Id.)

       2.      Plaintiff served his petition and a summons on Defendants’ via personal service

on January 5, 2021. (Service of Process, attached as Exhibit E.) Defendants have timely filed its

Notice of Removal within the 30-day limit imposed by 28 U.S.C. § 1446(b).

                                     BASIS FOR REMOVAL

       3.      The Court has original federal question jurisdiction of this action under 28 U.S.C.

§ 1331, and Defendants may remove it from state to federal court pursuant to 28 U.S.C.

§ 1441(a), because Plaintiff brings claims under a federal statute: the Fair Labor Standards Act.

       4.      “The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[A]ny civil

action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). “A federal question exists if there appears on the face of the complaint some

substantial, disputed question of federal law.” In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir.

2007). Here, it is apparent on the face of the petition that Plaintiff purports to assert claims under

the FLSA. (See Exhibit C, Petition, at 1) (“This is an action arising under the Fair Labor

Standards Act of 1938 (FLSA), 29 U.S.C. § 201 et seq.”).

       5.      Thus, this Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case involves a cause of action under the FLSA. Removal is therefore proper.




                                                  2
      Case 4:21-cv-00136 Document 1 Filed on 01/15/21 in TXSD Page 3 of 4




            VENUE, NOTICE, AND COMPLIANCE WITH LOCAL RULE 81

       6.      Venue is proper in this District and Division under 28 U.S.C. § 1441(a) because

this District and Division embrace Harris County, Texas, where Plaintiff filed the State-Court

Action. See 28 U.S.C. § 124(b)(2).

       7.      Defendants will promptly file a Notice of Filing of Notice of Removal with the

80th Judicial District Court of Harris County, Texas, and will serve a copy of the filing on

Plaintiff’s counsel in accordance with 28 U.S.C. § 1446(d).

       8.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, Defendants have attached or

are contemporaneously filing the following documents, which include all process, pleadings, and

orders served in this action, to this Notice of Removal:

              A completed civil cover sheet;

              Exhibit A: Index of Matters Being Filed;

              Exhibit B: A copy of the docket sheet for the State-Court Action, as of January
               15, 2020;

              Exhibit C: Plaintiff’s Original Petition, filed November 16, 2020;

              Exhibit D: Defendant’s Original Answer and Defenses to Plaintiff’s Original
               Petition, filed January 14, 2021;

              Exhibit E: Return of Service, showing service on Defendants on January 5, 2021;

              Exhibit F: List of Counsel of Record (including addresses, telephone numbers,
               and parties represented); and

              Defendants’ Certificate of Interested Parties and Corporate Disclosure Statement.

       9.      Should Plaintiff seek to remand this case to state court, Defendants respectfully

requests permission to brief and argue the removal issue before this Court enters any order

remanding this case. In the event the Court decides remand is proper, Defendants asks that the

Court retain jurisdiction and, if the Court deems it appropriate, certify any remand order for



                                                 3
       Case 4:21-cv-00136 Document 1 Filed on 01/15/21 in TXSD Page 4 of 4




interlocutory review by the Court of Appeals, and stay this action pending appeal, pursuant to 28

U.S.C. § 1292(b).

                                         CONCLUSION

        Defendants respectfully prays that the above-described action pending against it be

removed to this Court. Defendants also respectfully requests all other relief, at law or in equity,

to which it is justly entitled.


       Dated: January 15, 2021                          Respectfully submitted,

                                                        SEYFARTH SHAW LLP,

                                                  By: s/ Linda C. Schoonmaker
                                                      Linda C. Schoonmaker
                                                      Texas Bar No. 17806300
                                                      Federal I.D. No. 10662
                                                      John P. Phillips
                                                      Texas Bar No. 24083659
                                                      Federal I.D. No. 1691762
                                                      700 Milam Street, Suite 1400
                                                      Houston, Texas 77002
                                                      (713) 225-2300 – Telephone
                                                      (713) 225-2340 – Facsimile
                                                      lschoonmaker@seyfarth.com
                                                      jphillips@seyfarth.com

                                                        ATTORNEYS FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

       I hereby certify that I have caused a true and correct copy of the foregoing document to
be served upon the following by email, certified mail, and filing the same with the Court’s
CM/ECF electronic filing system on this 15th day of January 2021:

        Josef F. Buenker
        The Buenker Law Firm
        2060 North Loop West, Suite 215
        Houston, Texas 77018

                                                      s/ Linda C. Schoonmaker
                                                      Linda C. Schoonmaker



                                                  4
